                     Case 20-11218-MFW           Doc 2287      Filed 12/28/20    Page 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                                  Chapter 11
    In re
                                                                  Case No. 20-11218 (MFW)
    The Hertz Corporation, et al.,1
                                                                  (Jointly Administered)

                                            Debtors.
                                                                  Re: Docket No. 1458


      ORDER APPROVING STIPULATION EXTENDING DEADLINE TO ASSUME OR
       REJECT CERTAIN NON-RESIDENTIAL REAL PROPERTY LEASES UNDER
                 SECTION 365(d)(4) OF THE BANKRUPTCY CODE

                         Upon consideration of the stipulation attached hereto as Exhibit A (the

“Stipulation”), between the Lessee and Lessor (collectively, the “Parties”), pursuant to section

365(d)(4) of the Bankruptcy Code, for authorization to extend the time to assume or reject the

Lease,2 all as more fully set forth in the Stipulation; and the Court having jurisdiction to consider

the Stipulation and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and

consideration of the Stipulation and the requested relief being a core proceeding pursuant to 28

U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and the relief being in the best interests of the Debtors, their estates and their creditors;

             IT IS HEREBY ORDERED THAT

             1.          The Stipulation is hereby approved.


1
  The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in
these chapter 11 cases, which are jointly administered for procedural purposes, a complete list of the debtors
and the last four digits of their federal tax identification numbers is not provided herein. A complete list of
such information may be obtained on the website of the debtors’ claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
 Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the
Stipulation.


    AMERICAS 105689989

RLF1 24521364v.1
               Case 20-11218-MFW           Doc 2287      Filed 12/28/20   Page 2 of 2




         2.        The Stipulation shall be effective nunc pro tunc to December 21, 2020.

         3.        This Court retains jurisdiction over all matters arising from or related to the

implementation or interpretation of this Order.




Dated: December 28th, 2020
                                                       MARY F. WALRATH
Wilmington, Delaware
                                                       UNITED STATES BANKRUPTCY JUDGE
                                                   2
RLF1 24521364v.1
